DETAILED ACTION


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Hebsur in view of Shoemaker in view of Anderson further in view of Kimura teaches a method for enhancing augmented reality experience on an electronic device, the method comprising:
registering a model object in a model object category, the model object category comprising a plurality of model objects;
receiving external content including Real Object (RO) from an augmented reality (AR) device, the external content depicting an environment surrounding the AR device and obtained by the AR device;
analyzing an in-device content from a first application, among a plurality of applications installed and running on the electronic device, the first application being different and separately running from a second application, from among the plurality of applications, which provides the augmented reality experience on the electronic device;
associating the in-device content with at least one model object among the plurality of the model objects based on analysis results of the in-device content;
identifying, based on a set of visual cues obtained from the RO, a model object corresponding to the set of visual cues from among the plurality of model objects associated with the in-device content.

When considering claim 1 as a whole, the motivation of combing Hebsur, Shoemaker, Anderson, Kimura and Berelejis is not strong enough because the major difference in the claims is not found in a primary prior art of record. Therefore, the claimed subject matter of claim 1 is allowable.
Independent claims 10 and 11 and the corresponding dependent claims are allowable for the same reason described as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611